DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 9/27/21 has been entered.  In the amendment, claims 1-6 have been amended.  Claims 1-6 are currently pending in this application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
-In claim 1, line 9, “engine temperature” needs to be changed to – an engine temperature--.
-In claim 1, line 9, “during startup” needs to be changed to – during an engine startup --.
-In claim 1, line 10, “the upper limit value” needs to be changed to – a second upper limit value--.
-In claim 1, line 11, “the duration” needs to be changed to -- a duration--.

-In claim 1, line 12, “environmental temperature” needs to be changed to – an environmental temperature--.
-In claims 1-4, 6, “high idle limitation” needs to be changed to -- high idle speed limitation--.
-In claim 3, line 3, “the duration” needs to be changed to – a duration--.
-In claim 6, line 2, “during startup” needs to be changed to – during the engine startup --.

Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-5 invoke 35 USC 112 Paragraph 6th
-In claims 1-5, “a control unit” is a limitation that invokes 35 U.S.C. 112, sixth paragraph because it uses a non-structural term "unit" coupled with functional languages "to control”, “to determine”, “to execute", “to set” without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
-In claim 5, “an exhaust purification device” is a limitation that invokes 35 U.S.C. 112, sixth paragraph because it uses a non-structural term "device" coupled with functional language "to mix" without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. 

Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1- 5 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation:
- a control unit (ECU 90) (see Fig.  2, specification, par. [0026, 0067]).
- an exhaust purification device” (including a DPF 44 and an SCR device 45) (see Fig.  2, specification, par. [0026, 0053-0055]). 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites “determine a second upper limit speed that is the upper limit value of the high idling speed” which renders claim indefinite since it is unclear “the upper limit value” is the same with “the upper limit value” of the first upper limit speed or not.
-Claim 5 recites “an exhaust purification device configured to mix urea water with exhaust gas” which renders claim indefinite since it is unclear the “device” is configured to purify the exhaust gas by removing harmful components such as NOx, CO, HC.. or is configured as a mixer to mix the urea water with the exhaust gas.
Claims 2-4, 6 are rejected by virtue of their dependence on claim 1.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://(www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272- 1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747